DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"holding member" in claim 2.
(That) holds the low voltage circuit board
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) paragraph limitation:
◼ holding member
o holding busbar 69 (see Figure 3, Figure 5, and Figure 6, also see in the SPEC filed 11/20/2020 Page 15 Line 29-Page 16 Line 4)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-175807 in view of Suzuki US 2019/0393800.
Regarding Claim 1: JP 2017-175807 discloses the limitations: An electric compressor 1, comprising: 
an electric motor (i.e. brushless 3 phase motor, ¶0028); and 
a motor controller (the motor controller is defined by the sum of its parts) configured to drive the electric motor (the motor controller includes inverter circuit section 3 which drives the motor, ¶0025), 
the motor controller including: 
a high voltage circuit board 14 on which switching elements 13 are mounted (¶0029); 
a low voltage circuit board 17 on which a control circuit 16 controlling switching operation of the switching elements is mounted (¶0029, ¶0034); 
an input connector 39 that provides electrical connection between the high voltage circuit board and the low voltage circuit board (¶0033-¶0034), and control signals from the control circuit (element 16 has a microcomputer, and switches (i.e. controls) the power switching elements based on outputs (i.e. control signals) from element 16/the microcomputer based on external commands, ¶0034, ¶0033) are input into the switching elements (to modify the switching (i.e. operation) of switching elements 13, the signals controlling their operation (i.e. the outputs / control signals) would inherently be input to the switching elements); 
an output connector (36,37,38) through which output current (i.e. driving current from power switching elements 13 to the electric motor) is output to the electric motor (i.e. is sent to one of the three phases of the three phase motor, ¶0033, ¶0028-¶0030), and which is electrically connected to the high voltage circuit board (¶0033); and 
a current sensor (i.e. current probe passing through holes 64 in element 14) that is mounted on the high voltage circuit board (¶0047), 
the electric compressor 1 being configured such that the high voltage circuit board 14 and the low voltage circuit board 17 are stacked with each other (as seen in Figure 4 and Figure 5), wherein the output connector (36,37,38) is integrated with a busbar (busbar assembly 18; having busbars 46,47,48,49,50; ¶0036-¶0038, elements 36,37,38 are connected (i.e. integrated) to terminals 26 via busbars 46,47,48 of assembly 18). JP 2017-175807 is silent regarding the limitations: (the control signals) pass through the input connector; (the current sensor) detects the output of the electric motor; and (the busbar is) a detection busbar that provides electrical connection between the high voltage circuit board and the low voltage circuit board, and through which detection signals indicative of the output current detected by the current sensor are output to the control circuit.

    PNG
    media_image1.png
    738
    1057
    media_image1.png
    Greyscale
 Annotated Figure 3 of Suzuki US 2019/0393800 (Attached Figure 1)
However, Suzuki US 2019/0393800 does disclose the limitations:
an electric motor 80; and 
a motor controller (the motor controller is defined by the sum of its parts) configured to drive the electric motor (¶0023), 
the motor controller including: 
a high voltage unit (3,30 (6 switching elements total) - the switching elements 30 are operated by high voltage power supply 11, ¶0029-¶0032) on which switching elements 30 are included (¶0023, ¶0030-¶0032); 
a low voltage unit (2; 21,20, element 20 is operated by a low voltage power supply (not shown) ¶0035) on which a control circuit (i.e. logic circuit such as a microcomputer in element 20 and drive circuit 21) controlling switching operation of the switching elements is included (¶0023, ¶0033-¶0035, Fig 3); 
an input connector (see Annotated Figure 3 of Suzuki US 2019/0393800 (Attached Figure 1) above) that provides electrical connection (see Attached Figure 1) between the high voltage unit and the low voltage unit (as seen in Figure 3 and Attached Figure 1), and through which control signals (i.e. control signal described in ¶0023) from the control circuit (20,21) are input into the switching elements (¶0023, Figure 3, and Attached Figure 1); 
an output connector (95,95,95 - Fig 1) through which output current is output to the electric motor (as seen in Fig 1, there are three elements 95, each element 95 being connected to a corresponding stator coil 81, thus the alternating current delivered to each of the stator coils 81 corresponds to the claimed “output current” and the output current is delivered to each of the stator coils through a respective element 95, Fig 1, Fig 3, ¶0023, ¶0029, ¶0034, ¶0039 and ¶0059), and which is electrically connected to the high voltage unit (i.e. each element 95 is connected to a corresponding alternating-current terminal 3A of element 3 via sensor 12 and a corresponding element 93, ¶0039, Fig 1); 
a rotation sensor 13 detecting rotation of the electric motor (¶0033-¶0034); and 
a current sensor (sensor structure inside element 12, Attached Figure 1) that is connected to the high voltage unit (i.e. connected to terminal 3A of element 3 via element 93, Fig 1, ¶0039), and detects the output current to the electric motor (detects the current going to each phase of the motor, Fig 1, Fig 3, ¶0039), 
wherein the output connector (95,95,95 - Fig 1) is integrated with (i.e. connected to) a detection busbar (rectangular housing structure of element 12 in Figure 1, Figure 3, Attached Figure 1) that provides electrical connection between the high voltage unit (the rectangular housing structure of element 12 is connected to high voltage unit via element 93) and the low voltage unit (the sensor inside element 12 is electrically connected to element 20 in the low voltage unit 2), and through which detection signals (i.e. current signals from the current sensor) indicative of the output current detected by the current sensor are output to the control circuit (Attached Figure 1).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current sensor and busbar 18 of JP 2017-175807 with the current sensor integrated within detection busbar 12 of Suzuki US 2019/0393800; to modify the electric motor and the control circuit 16 of JP 2017-175807 with the magnetic pole position of the rotor (¶0034) and rotation sensor 13 of Suzuki US 2019/0393800; and to modify the input connector 39 of JP 2017-175807 with the teaching of sending control signals from the control circuit to the switching elements through the input connector as taught by Suzuki US 2019/0393800 in order to perform current feedback control of the inverter circuit using the results of the detection by the current sensor and the rotation sensor 13 (¶0034).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-175807 in view of Suzuki US 2019/0393800 as applied to claim 1 above, and further in view of Yano US 2015/0061558.

    PNG
    media_image2.png
    1107
    927
    media_image2.png
    Greyscale
 Annotated Figure 5 of JP 2017-175807 (Attached Figure 2)

    PNG
    media_image3.png
    769
    1049
    media_image3.png
    Greyscale
 Annotated Figure 4 of JP 2017-175807 (Attached Figure 3)
Regarding Claim 2: JP 2017-175807 as modified by Suzuki US 2019/0393800 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally JP 2017-175807 discloses the limitations: wherein a holding member (see Annotated Figure 5 of JP 2017-175807 (Attached Figure 2) and Annotated Figure 4 of JP 2017-175807 (Attached Figure 3) above) that holds the low voltage circuit board (the indicated “holding member” in the prior art of JP 2017-175807 is equivalent to the holding member 69 illustrated in Figure 3 of the instant application; furthermore, given that the structure of the “holding member” in the prior art of JP 2017-175807 and the instant application is the same, the indicated “holding member” in the prior art would be able to hold the low voltage circuit board within the same confines as the instant application) is integrated with (i.e. connected to) the output connector (integrated with output connector (36,37,38) via the structure of busbar assembly 18; having busbars 46,47,48,49,50; additionally see Attached Figure 2), and the holding member passes through the low voltage circuit board (Attached Figure 2 & Attached Figure 3). Further, while JP 2017-175807 discloses using aluminum for wiring members 62 it is silent regarding the limitations: (the holding member) is made of metal, and is soldered to the low voltage circuit board. 
However Yano US 2015/0061558 does disclose the limitations: a busbar 205 which is connected to a circuit board 146 by being soldered thereon (¶0054). 
Hence it would have been obvious to one of ordinary skill in the art to modify the end of the holding member passing through the opening (Attached Figure 2 & Attached Figure 3) and the low voltage circuit board 17 of JP 2017-175807 with the soldered connection taught by Yano US 2015/0061558 in order to connect the two components together in a known manner.
Further Regarding Claim 2: JP 2017-175807 as modified by Suzuki US 2019/0393800 and Yano US 2015/0061558 discloses the claimed invention except for the holding member is metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the holding member out of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application the applicant has not disclosed any criticality for the claimed material.

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hattori US 2015/0288258 - teaches busbar 16 is disposed in empty space 25 between circuit board 14 and circuit board 15.
Shinohara US 2014/0140119 - teaches a power inverter 200 driving a motor/generator MG1, the power inverter having a current sensor module 180.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746